Exhibit 99.2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES INTERIM FINANCIAL STATEMENTS AS OF MARCH 31, 2014 IN U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets 2 Condensed Interim Consolidated Statements of Comprehensive Income 3 Condensed Interim Consolidated Statements of Changes in Shareholders' Equity 4 - 5 Condensed Interim Consolidated Statements of Cash Flows 6- 7 Notes to Condensed Consolidated Interim Financial Statements 8- 9 MEDIWOUNDLTD. AND ITS SUBSIDIARIES BALANCE SHEETS U.S. dollars in thousands (except share and per share data) March 31, December 31, Unaudited Audited CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits - - Trade receivables 16 - - Other receivables Inventories - LONG-TERM ASSETS: Long term deposits and deferred costs 2 Derivative instruments - - Property, plant and equipment, net Intangible assets, net Other assets CURRENT LIABILITIES: Current maturities of Financials Liabilities - - Trade payables Derivative in respect of convertible loan - - Convertible loan - - Accrued expenses and other payables LONG-TERM LIABILITIES: Liabilities in respect of Chief Scientist government grants net of current maturities Contingent consideration for the purchase of treasury shares net of current maturities - Warrants to shareholders - - Severance pay liability, net 3 6 3 SHAREHOLDERS' EQUITY (DEFICIT): Ordinary shares of NIS 0.01 par value: Authorized: 33,000,000 shares as of March 31, 2013 December31, 2013 and March 31, 2014; Issued: 15,751,441, 15,769,487 and 22,053,336 shares respectively; Outstanding: 15,751,441, 15,013,995 and 21,297,844 shares respectively 61 9 11 Share premium Treasury shares ) - ) Foreign currency translation adjustments ) - ) Accumulated deficit ) The accompanying notes are an integral part of the interim financial statements. 2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars in thousands Three months ended March 31, Year ended December 31, Unaudited Audited Revenues 50 - - Cost of revenues - - Gross loss ) - - Operating expenses: Research and development, net of participations Selling and marketing General and administrative Total operating expenses ) ) ) Operating loss ) ) ) Financial income - Financial expense ) ) ) Loss from continuing operations ) ) ) Loss from discontinued operation ) ) ) Loss for the period ) ) ) Other comprehensive loss: Items to be reclassified to profit or loss in subsequent periods: Foreign currency translation adjustments ) - ) Total other comprehensive loss ) - ) Total comprehensive loss ) ) ) Basic and diluted loss per share: Loss from continuing operations ) ) ) Loss from discontinued operation (* ) ) ) Net loss per share ) ) ) Weighted average number of ordinary shares used in the computation of basic and diluted loss per share: (**) (*)Represents less than $0.01. (**) all ordinary shares, options, warrants and earnings (losses) per share amounts have been adjusted retroactively, see note 1(c). The accompanying notes are an integral part of the interim financial statements. 3 MEDIWOUNDLTD. AND ITS SUBSIDIARIES STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) Share capital Share premium Treasury shares Foreign currency translation reserve Accumulateddeficit Total equity Unaudited Balance as of January1, 2014 (audited) 11 ) Loss for the period - ) ) Other comprehensive loss - - - ) - ) Total comprehensive loss - - - ) ) ) Exercise of options (* ) - - - Exercise of warrants 1 - - - Issuance of shares, net 17 - - - Share-based compensation - Effect of share split 32 ) - Balance as of March31, 2014 61 ) ) ) Share capital Share premium Treasury shares Foreign currency translation reserve Accumulated deficit Total equity Unaudited Balance as of January1, 2013 (audited) 9 - - ) Total comprehensive loss - ) ) Exercise of options (* ) - - - Share-based compensation - 93 - - - 93 Balance as of March31, 2013 9 - - ) 4 MEDIWOUNDLTD. AND ITS SUBSIDIARIES STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) Share capital Share premium Treasury shares Foreign currency translation reserve Accumulated deficit Total equity Balance as of January1, 2013 9 - - ) Loss for the period - ) ) Other comprehensive loss - - - ) - ) Total comprehensive loss - - - ) ) ) Exercise of options (* ) - - - Purchase of treasury shares - - ) - - ) Share-based compensation - Issuance of shares, net 2 - - - Balance as of December31, 2013 11 ) (*)Represents less than $1. The accompanying notes are an integral part of the interim financial statements. 5 MEDIWOUNDLTD. AND ITS SUBSIDIARIES STATEMENTS OF CASH FLOWS U.S. dollars in thousands Three months ended March 31, Year ended December 31, Unaudited Audited Cash Flows from Operating Activities: Net loss ) ) ) Adjustments to reconcile net loss to net cash used in continuing operating activities: Adjustments to profit and loss items: Loss from discontinued operation 14 Depreciation and amortization 65 Revaluation of warrants to shareholders ) - Share-based compensation 59 Revaluation of liabilities in respect of Chief Scientist government grants ) Revaluation of contingent consideration for the purchase of treasury shares ) Accrued interest in respect of financial loans - Other Financing expenses, net ) (6 ) ) ) Changes in asset and liability items: Increase in trade receivables ) - - Decrease (increase) in other receivables 8 44 ) Increase in inventories ) ) - Increase (decrease) in trade payables ) ) Increase (decrease) in other payables ) ) 48 ) Net cash used in continuing operating activities ) ) ) Net cash used in discontinued operating activities ) ) ) Net cash flows used in operating activities ) ) ) The accompanying notes are an integral part of the financial statements. 6 MEDIWOUNDLTD. AND ITS SUBSIDIARIES STATEMENTS OF CASH FLOWS U.S. dollars in thousands Three months ended March 31, Year ended December 31, Unaudited Audited Cash Flows from Investing Activities: Purchase of property and equipment ) ) ) Purchase of intangible assets - - ) Interest received 3 - 3 Proceeds from (investment in) short term bank deposits, net of investments - ) Net cash provided by (used in) investing activities ) ) Cash Flows from Financing Activities: Proceeds from exercise of options Proceeds from issuance of shares and warrants, net - Proceeds from shareholders' loans - Repayment of shareholders' loans - - ) Deferred issuance costs - - ) Proceeds from the Chief Scientist government grants 12 - Net cash provided by financing activities Exchange rate differences on cash and cash equivalent balances 19 6 70 Increase in cash and cash equivalents from continuing activities Decrease in cash and cash equivalents from discontinued activities ) ) ) Balance of cash and cash equivalents at the beginning of the period Balance of cash and cash equivalents at the end of the period Non-cash activities: Exercise of cashless warrants into shares - - Unpaid issuance expenses - - Contingent consideration for the purchase of treasury shares - - Exercise of derivative instrument into treasury shares - - Conversion of loans and realization of derivatives into shares and warrants - - The accompanying notes are an integral part of the financial statements. 7 MEDIWOUNDLTD. AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands (except share and per share data) NOTE 1: GENERAL a. General description of the company and its operations: MediWoundLtd. (the "Company" or "MediWound"), is a fully integrated biopharmaceutical company focused on developing, manufacturing and commercializing novel products to address unmet needs in the fields of severe burns, chronic and other hard to heal wounds. The Company's first innovative biopharmaceutical product, NexoBrid, received marketing authorization from the European Medicines Agency for removal of dead or damaged tissue, known as eschar, in adults with deep partial and full-thickness thermal burns and was launched in Europe in December 2013. b. The Company has two wholly-owned subsidiaries: MediWound GermanyGmbH, acting as EU marketing authorization holder and EU sales and marketing arm and MediWound UK Limited, an inactive company. In addition, the Company owns 7.5% of PolyHealLtd., a private life sciences company ("PolyHeal"). c. On March 3, 2014, the Company effected a bonus share distribution under which: (i) two and eight tenths (2.8) bonus shares were issued for each ordinary share outstanding prior to such distribution; and (ii) the conversion rate for each preferred share, option and warrant was adjusted to reflect such bonus share distribution. For accounting purposes, this transaction was recorded as a stock split and accordingly (unless otherwise noted), all ordinary shares, options, warrants and earnings (losses) per share amounts have been adjusted retroactively for all periods presented in these financial statements. d. On March 25, 2014, the Company closed its initial public offering (IPO) in the United States and listing on the NASDAQ Global Select Market of 5,750,000 new ordinary shares. The public offering price was $14.00 per share. After deducting the underwriting discount and the offering expenses, the net proceeds from the offering amounted to $71,700. The number of shares offered included the underwriters' option to purchase an additional 750,000 shares at the offering price that was exercised prior to closing. e. Upon the closing of this IPO the Company issued 336,591 ordinary shares pursuant to the exercise of 1,066,735 warrants held by certain of our shareholders, including (1) the exercise of 433 warrants into 433 ordinary shares at an exercise price of $6.72 per share and the receipt of proceeds by us related to such exercise and (2) the cashless exercise of 1,066,302 warrants into 336,158 ordinary shares at a weighted average exercise price of $9.58 per share. 8 MEDIWOUNDLTD. AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands (except share and per share data) NOTE 2: SIGNIFICANT ACCOUNTING POLICIES The following accounting policies have been applied consistently in the financial statements for all periods presented unless otherwise stated. a. Basis of presentation of financial statements: These financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). b. Basis of preparation of the interim consolidated financial statements: The interim condensed financial statements for the three months ended March 31, 2014 have been prepared in accordance with IAS 34 "Interim Financial Reporting". The interim condensed financial statements do not include all the information and disclosures required in the annual financial statements, and should be read in conjunction with the Company's annual financial statements as of December 31, 2013 that were included in the Registration Statement on Form F-1 filed on March 20, 2014. 9
